Citation Nr: 1521111	
Decision Date: 05/18/15    Archive Date: 05/26/15

DOCKET NO.  12-25 287	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to special monthly compensation based on aid and attendance or housebound.  


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

A. Lindio, Counsel






INTRODUCTION

The Veteran served on active duty from December 1966 to December 1968.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in September 2011 by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

The Board notes that the claims file reflects that the Veteran was previously represented by John V. Tucker, attorney, but that the Veteran changed representation to the Florida Department of Veterans Affairs.  (April 2010 letters from J. V. Tucker and May 2011 VA Form 21-22; Appointment of Veterans Service Organization as Claimant's Representative).  The Board recognizes the change in representation.  The Board further notes that the Veteran is under Court Ordered Legal Guardianship, with Patricia D. Wood acting as his guardian.  The Veteran's guardian has indicated that correspondence should be sent to her.  (November 2013 letter from P. Wood; February 2013 Letter of Plenary Guardianship of the Person and Property).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that his service-connected disabilities, of headaches (rated at 50 percent) and a cervical spine disability (rated at 20 percent), cause him to be unable to care for himself.  A total disability rating based on individual unemployability is also in effect for this Veteran.  (October 2010 rating decision).  

The Veteran also has multiple nonservice-connected disorders, including, but not limited to, a history of three strokes, and possible polio resulting in right-sided weakness; chronic low back pain; a seizure disorder; toxic metabolic encephalopathy from alcohol use; a left hip replacement; and conversion disorder.  (February 2012 and May 2010 VA examinations; Social Security Administration records).  

Although the Veteran received an aid and attendance or housebound examination in February 2012, that VA examiner did not indicate whether the Veteran needed aid and attendance solely due to his service-connected disabilities (headaches and cervical spine disability).  None of the other medical evidence of record directly addresses this question either.  Furthermore, per the Veteran's September 2012 VA Form 9, he has claimed that his service-connected disabilities have worsened since his last examination.  As such, a new VA examination is necessary to determine whether special monthly compensation for aid and attendance or housebound is warranted.

As the Veteran has indicated that he does not currently receive VA treatment, he should be given an opportunity to identify any non-VA healthcare provider who has treated him, including from his care facility - Emeritus at Ocala West.  After securing any necessary authorization from him, obtain all identified treatment records.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

The Board notes that the Veteran has a Court Ordered Legal Guardian, Patricia D. Wood, who has indicated that correspondence should be directed to her.  (November 2013 letter from P. Wood and February 2013 Letter of Plenary Guardianship of the Person and Property).

Accordingly, the case is REMANDED for the following actions:

1.  The Veteran should be given an opportunity to identify any non-VA healthcare provider who treated him, including from his home care facility - Emeritus at Ocala West.  After securing any necessary authorization from him, obtain all identified treatment records.  All reasonable attempts should be made to obtain such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2.  After the above development has been accomplished, the AOJ should schedule the Veteran for a special VA aid and attendance/housebound examination. The claims files should be made available to the examiner for review in connection with the examination. Following review of the claims file and examination of the Veteran, the examiner should express an opinion as to whether the claimant is either housebound due to service-connected disabilities or in need of aid and attendance of another person by reason of his service-connected disabilities.  The Veteran's service-connected disabilities include headaches and a cervical spine disability.

A complete explanation should be provided for any conclusions reached.

3.  When the development requested has been completed, the case should again be reviewed by the AOJ on the basis of the additional evidence.   If the benefit sought is not granted, the AOJ should furnish the Veteran a supplemental statement of the case and a reasonable opportunity to respond before returning the record to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
DEBORAH W. SINGLETON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




